Exhibit 10.1

LOGO [g199538img_ex101.jpg]

June 14, 2011

By Email and UPS Delivery

Mr. Jerry W. Burris

Precision Components

80 Scott Swamp Road

Farmington, Connecticut 06032

 

Re: Transition and Separation Agreement

Dear Jerry:

This letter agreement (this “Agreement”) confirms the arrangements regarding the
termination of your employment as Vice President, Barnes Group Inc. and
President, Precision Components of Barnes Group Inc. (the “Company”), effective
as of August 20, 2011 (the “Termination Date”) and the terms of your continued
employment through the transition services period from May 20, 2011 through the
Termination Date (the “Transition Period”).

 

1. Transition and Termination Date. In exchange for your continued employment
during the Transition Period and your performance of transition services in
connection with the organizational changes to implement a customer-focused
Barnes Aerospace strategy, you agree to execute and not revoke the release
attached hereto as Exhibit A (the “First Release”). The following terms govern
your transition and separation from employment:

 

  A. You hereby resign your position as Vice President, Barnes Group Inc. and
President, Precision Components of Barnes Group Inc. and all other officer,
director and/or committee member positions you hold with the Company or any of
its subsidiaries or Affiliates (as defined below) effective as of 5:00 PM
Eastern Daylight Time on May 20, 2011, and you agree to execute all such
documentation as may be required to effectuate such resignations. However,
subject to your satisfaction of the terms and conditions set forth below, you
will remain an employee of the Company until August 20, 2011.

 

  B. During the Transition Period, you will perform such transition services for
the Company as are reasonably requested in order to facilitate an orderly
transition of your duties, including, consultation and other assistance with
respect to matters for which you have had responsibility while Vice President,
Barnes Group Inc. and President, Precision Components of Barnes Group Inc. You
will be available for such transition services as reasonably requested, directly
or indirectly, by any of the Company’s executive officers.

 

  C.

If you obtain employment with a new employer before the designated Termination
Date set forth above, you and the Company may agree in writing that your
Termination Date will be accelerated based on the notice provided by you, in
which case the Transition

 

1



--------------------------------------------------------------------------------

Jerry W. Burris

June 14, 2011

Page 2

 

 

Period will cease effective as of the accelerated Termination Date.
Notwithstanding anything in this Agreement to the contrary, if you engage in
conduct described in Section 3(a) of the Barnes Group Inc. Executive Separation
Pay Plan (the “Separation Pay Plan”), the Company may accelerate the Termination
Date and terminate your employment immediately, and no payments or benefits will
be made or provided pursuant to Section 2 below. The Termination Date set forth
above and any accelerated Termination Date shall be referred to herein as the
“Termination Date.”

 

  D. During the Transition Period, you will continue to (i) receive your regular
salary, at the rate currently in effect of $431,000 per annum, subject to
applicable deductions and (ii) be eligible to participate in the Company
benefits plans in which you are currently participating.

 

  E. You are hereby advised to consult with an attorney before signing the First
Release.

 

2. Severance. You must choose from the two alternatives listed below in A
(Minimum Severance) and B (Enhanced Severance):

 

  A. Minimum Severance. Under the Company’s Executive Separation Pay Plan as
amended effective January 1, 2011, which is incorporated by reference in this
Agreement as if fully set forth herein, you are eligible to receive the minimum
severance pay of one month’s pay at your current monthly rate of $35,916.66 or
the amount, if any, of your accrued unused vacation pay, whichever is greater,
less all customary deductions. Such payment or payments will be made in
accordance with the Company’s regular payroll practices. You may also continue
to participate in the Company’s medical and dental plan during the period in
which you receive severance payments by paying the full cost of the premiums for
these benefits during such period. On the first payroll date of the month
following the month for which the premium payments are made, the Company will
reimburse you for the premium payments, less the active employee cost of those
benefits. You may also continue to participate in the Company’s flexible benefit
reimbursement accounts during the period in which you receive severance payments
by continuing to make the employee contributions required by these benefit plans
in order to maintain coverage during the period in which you receive severance
payments.

Your participation will cease in all of the Company’s other employee benefit
plans, including the Barnes Group Inc. Retirement Savings Plan (“Savings Plan”),
Employee Stock Purchase Plan and any applicable profit-sharing or pension plan,
upon the Termination Date. After severance payments cease, COBRA medical and/or
dental coverage may be continued upon payment by you of the full premium until
the earlier of the expiration of the applicable COBRA period or the date on
which you become covered for medical and/or dental benefits under another group
health plan, whichever occurs first.

 

2



--------------------------------------------------------------------------------

Jerry W. Burris

June 14, 2011

Page 3

 

  B. Enhanced Severance Arrangement.

 

  i. Severance Payments. In order to receive severance payments and other
benefits to which you would not otherwise be entitled, as described in this
Agreement, you must agree to all of the terms and conditions in this Agreement
and execute and not revoke a second Release attached hereto as Exhibit B (the
“Second Release”). You are hereby advised to consult with an attorney before
signing the Second Release. In exchange for your signed Second Release and
compliance with the terms of this Agreement, you are eligible to receive
severance payments at your current monthly rate of $35,916.66 for a period of
twelve (12) months following the Termination Date (the “Severance Pay Period”).
These severance payments shall include all severance pay to which you are
entitled under the Separation Pay Plan as amended effective January 1, 2011,
which is incorporated by reference in this Agreement as if fully set forth
herein. During the Severance Pay Period, you may also continue to participate in
the Company’s benefit programs as described in the following paragraphs. The
first month of severance payments will be paid in accordance with Section 2.A
above and the remaining severance payments will thereafter be paid on the
regular pay dates as per the schedule in place as of the Termination Date until
the Severance Pay Period concludes, commencing within 74 days following the
Termination Date in accordance with the terms of the Separation Pay Plan.
Severance payments will be subject to the customary deductions.

 

  ii. Benefits. You may also continue to participate in the Company’s medical
and dental plan during the period in which you receive severance payments by
paying the full cost of the premiums for these benefits during such period. On
the first payroll date of the month following the month for which the premium
payments are made, the Company will reimburse you for the premium payments, less
the active employee cost of those benefits. You may also continue to participate
in the Company’s flexible benefit reimbursement accounts during the period in
which you receive severance payments by continuing to make the employee
contributions required by these benefit plans in order to maintain coverage
during the period in which you receive severance payments. Your participation
will cease in all of the Company’s other employee benefit plans, including the
Savings Plan, Employee Stock Purchase Plan and any applicable profit-sharing or
pension plan, upon the Termination Date. After severance payments cease, COBRA
medical and/or dental coverage may be continued upon payment by you of the full
premium for such coverage until the earlier of the expiration of the applicable
COBRA period or the date on which you become covered for medical and/or dental
benefits under another group health plan, whichever occurs first. You will be
paid at your present salary rate for any unused vacation days that you will
accrue prior to the Termination Date. You will not accrue any further vacation
benefits beyond the last day of employment.

 

  iii. Special Cash Payment. Thirty (30) days following the end of your
Severance Pay Period, the Company will pay you $100,000 subject to applicable
deductions, but only if you have agreed to and complied with all terms and
conditions in this Agreement.

 

3



--------------------------------------------------------------------------------

Jerry W. Burris

June 14, 2011

Page 4

 

3. Retirement Benefits. You will receive benefits under the Company’s retirement
plans in accordance with the terms of those plans. While you are not currently
vested in the Salaried Retirement Income Plan (“SRIP”), the Retirement Benefit
Equalization Plan (“RBEP”), or in any other retirement or pension plan of the
Company (other than the Savings Plan), and therefore, are not currently eligible
to receive benefits under any such plan, your vesting date under the SRIP and
RBEP is July 1, 2011 and you will be eligible to receive your vested benefits
under those plans in accordance with the terms thereof, provided you remain
employed with the Company through July 1, 2011. If you have a Savings Plan
account, you can access the Fidelity Website at www.401k.com or the Retirement
Benefits Line at 1-800-835-5095 for the necessary information to receive a
distribution or rollover of the vested portion of your account to an IRA or
another qualified plan.

 

4. SEELIP. As a participant in the Company’s Senior Executive Enhanced Life
Insurance Program (“SEELIP”), you own the life insurance policy even though the
Company has paid the premiums for the coverage while you were employed. The
annual policy premium has already been paid through June 30, 2011. Thereafter,
the Company will pay the related premiums to continue the policy through the end
of the calendar quarter in which the Severance Pay Period ends. In accordance
with the SEELIP, you will be grossed up for the taxes on the premiums paid by
the Company. You have the option of continuing the policy beyond the Severance
Pay Period at your own expense. Please note that you must notify Bret Maffett at
the C. M. Smith Agency at (860) 633-3611 to cancel the policy. If you have any
additional questions regarding this benefit, please contact Caroline Segar,
Director, Benefits, at (860) 973-2136.

 

5. Performance-Linked Bonus Plan. Although you are a participant in the
Performance-Linked Bonus Plan for Selected Executive Officers (the “PLBP”) in
2011, you will not be employed by the Company on November 1, 2011 so you will be
ineligible to be considered for a payment under the PLBP for 2011 or any part
thereof.

 

6. Equity Awards. Pursuant to the terms of the Barnes Group Stock and Incentive
Award Plan, as amended, and the applicable award agreements issued thereunder,
all of your unexercisable and unvested stock options, restricted stock units and
performance unit awards will be forfeited as of the Termination Date. As with
your other equity awards, your last day of employment for purposes of
determining your rights with respect to performance share units (“PSUs”) granted
to you in 2011 will be the Termination Date. Pursuant to the terms of the PSU
award agreement, you will be eligible for a pro-rated payout, if any, after the
completion of the three-year performance period and based on the same payout
schedule applicable to then active executives. For more detailed information
regarding your equity awards, including the exercise of your vested stock
options, please refer to the applicable award agreements. If you have any
questions regarding your equity awards, please contact Monique Marchetti,
Manager, Manager Stockholder Relations and Corporate Governance, at
(860) 973-2185.

 

7. Outplacement Benefit. To assist you in managing the change and locating a new
employment opportunity, the Company will arrange to provide you executive-level
outplacement services of up to $15,000 with a mutually acceptable outplacement
service firm. These services will be provided to you for six months from the
date of this Agreement. Please contact me if you wish to use this outplacement
benefit.

 

4



--------------------------------------------------------------------------------

Jerry W. Burris

June 14, 2011

Page 5

 

8. Final Expenses. Your expense account, if any, and use of any Company credit
and telephone cards, will cease as of the Termination Date. You will promptly
return any such cards or other similar Company property in your possession and,
if applicable, submit your final expense account, including an accounting for
any advances, as of the Termination Date.

 

9. Return of Company Property. Concurrent with the execution of this Agreement
you will promptly return to the Company any and all information relating to the
Company and Company property in your possession and you will not, directly or
indirectly, copy, take, or remove from the Company’s premises, use or disclose
to third parties any such information or property. To enable the provision of
the transition services, the Company will maintain email and voicemail accounts
through the Termination Date.

 

10. Non-Solicitation.

 

  A. Non-solicitation of Employees. You shall not, directly or indirectly, hire
or solicit or facilitate or arrange for the hiring or solicitation of any person
who is an employee of the Company, or encourage any such employee to leave such
employment, or knowingly assist any business he/she has become associated with
to do so, either during the Transition Period or during the two year period
following the Termination Date.

 

  B. Non-solicitation of Customers. For the eighteen month period following the
Termination Date, you shall not intentionally or knowingly, directly or
indirectly, (i) interfere with the Company’s or any of its affiliates’
relationship with, or endeavor to entice away from the Company or any of its
affiliates, any individual, person, firm, corporation or other business entity
who at any time during your employment with the Company, including the
Transition Period, was a customer of the Company or any of its affiliates or
otherwise had a material business relationship with the Company or any of its
affiliates, or (ii) discourage, or attempt to discourage, any individual,
person, firm, corporation or business entity from doing business with the
Company or any of its affiliates. Subject to the foregoing, you shall not be
prohibited from providing services to existing or prospective customers of any
entity with whom you become employed or affiliated following the date of this
Agreement.

 

11.

Confidentiality. You acknowledge and agree that any information constituting a
trade secret or otherwise of a proprietary, secret or confidential nature of or
relating to any business of the Company, or any affiliate of the Company
(“Affiliate”) (“Confidential Information”) acquired by you during your
employment, or known by you with respect to the businesses of the Company or any
Affiliate prior to your employment by the Company is the exclusive property of,
and of great value to, the Company and its Affiliates. You agree that without
the prior written permission of the Chief Executive Officer, you will not
divulge to any person or entity (other than to officers, directors and employees
of the Company and/or its Affiliates or in connection with the proper business
and affairs of the Company and/or its Affiliates), at any time, any Confidential
Information unless and only (a) to the extent that said information

 

5



--------------------------------------------------------------------------------

Jerry W. Burris

June 14, 2011

Page 6

 

 

becomes publicly known other than as a result of your acts or omissions to act,
or (b) as may be required by applicable law or in connection with any
investigation, suit or other proceeding before any court, tribunal, arbitration
proceeding or agency having competent jurisdiction thereover; provided, however,
that you shall use your best efforts to provide the Company with adequate and
timely written notice so as to enable the Company to seek a protective order or
other appropriate relief. As used herein, Confidential Information may include,
but is not limited to, the names of suppliers, customers, or employees of, the
Company, and its Affiliates, the fees the Company and/or any Affiliate obtain or
have obtained for services, financial information, computer programs, marketing
plans, pricing information, strategic plans, the existence of any discussions or
negotiations concerning any transaction proposed by the Company and/or any
Affiliate or other facts relating thereto, the Company’s manner of operation or
plans, processes, and data of any kind. The confidentiality obligations in this
Agreement, the First Release and the Second Release are in addition to any other
confidentiality obligation or agreement that you have with the Company, and
nothing in this Agreement, the First Release or the Second Release is intended
to waive, modify, alter or amend the terms of any such confidentiality
obligation or agreement.

 

12. Cooperation. You agree to fully cooperate with the Company by responding
truthfully to any questions asked of you by the Company concerning its business,
or operational or regulatory issues that may arise following the execution of
this Agreement. You further agree to cooperate with any investigation conducted
by the Company on its own initiative or pursuant to a request by any government
agency or department, including, but not limited to, the provision of personal
documents and testimony, in connection with any matter arising out of or related
to your duties while employed by the Company. You also agree to execute and
deliver such instruments, documents, certificates, and affidavits and supply
such other information and take such further action as the Company may
reasonably require in order to effectuate or document your resignation as an
officer of the Company and from all positions with the Company, its subsidiaries
and affiliates, and the termination of your employment with the Company.

 

13.

Non-disparagement. You agree that you will make no written or oral statements
that directly or indirectly disparage the Company, any Affiliate or any of its
officers or directors in any manner whatsoever, including but not limited to the
working conditions or employment practices of the Company. This covenant is in
addition to, and not in lieu of, any other non-disparagement obligation that you
have to the Company. The Company agrees that it will direct its executive
officers and directors not to make written or oral statements that directly or
indirectly disparage you in any manner whatsoever, including but not limited to
your performance or work on behalf of Barnes Group. You and the Company agree
that you and it will not directly or indirectly contact the press or media, any
federal, state, local or foreign governmental agency, the Company’s employees,
customers of the Company or any entity that has a business relationship with the
Company, for the purpose of disparaging you, the good morale or business
reputation or business practices of the Company or any of the Company’s current
or former officers, directors, managers, employees or agents. It will not be a
violation of the parties’ obligations under this paragraph to make truthful
statements, under oath, as required by law or formal legal process.
Notwithstanding any provision of this Agreement to the contrary including, but
not limited to, the obligations set forth in the

 

6



--------------------------------------------------------------------------------

Jerry W. Burris

June 14, 2011

Page 7

 

 

paragraphs entitled, “Confidentiality”, “Cooperation” and “Non-disparagement”
hereof, you or the Company may provide any truthful and accurate information to,
and cooperate with, any federal, state, local or foreign governmental agency or
entity. You represent and agree that you are unaware of any facts that you
believe may constitute a violation of the Company’s Code of Conduct and/or its
legal obligations. If asked about your employment with or separation from Barnes
Group, the Company agrees that it will describe and direct its executive
officers and directors to describe your tenure consistent with the statement
attached hereto as Exhibit C.

 

14. Electronic Media. You agree to leave intact all electronic Company
documents, including those that you developed or helped to develop during your
employment, and deliver to the Company concurrent with the execution of this
Agreement or upon earlier request the computer media on which such documents are
stored and all passwords and keys necessary to access such documents.

 

15. Consequences of Breach; Procedures. In the event of a breach of any
provision of this Agreement, you agree that any of the Company’s obligations to
pay compensation and benefits to you pursuant to this Agreement shall be
terminated, and the Company shall be entitled to immediate restitution of all
sums paid to you under this Agreement, except for the sum of $500, which the
parties agree constitutes ongoing valid consideration for the waiver and
release. In addition to such right to restitution, and without limitation, the
parties shall have the right to enforce the provisions of this Agreement through
any and all rights and remedies as may be available at law or in equity,
including injunctive relief and specific performance. If any provisions of this
Agreement shall be determined by a court of competent jurisdiction to be
unenforceable in part by reason of it being too great a period of time or
covering too great a geographical area, it shall be in full force and effect as
to that period of time or geographical area determined to be reasonable by the
court. In the event that either party institutes legal proceedings to enforce
the terms of this Agreement, it is specifically understood and agreed that such
a claim shall be submitted to final and binding arbitration in Hartford County,
Connecticut, pursuant to the rules of the American Arbitration Association, and
that the prevailing party shall recover its costs and reasonable attorney’s fees
incurred in such arbitration proceeding; provided that, in order to comply with
Section 409A of the Internal Revenue Code, the following provisions apply if you
are the prevailing party: costs and reasonable attorney’s fees incurred in the
arbitration proceeding may be recovered if they are incurred during the
three-year period commencing on the Termination Date; the amount of costs and
reasonable attorney’s fees eligible for reimbursement during your taxable year
may not affect the amount of costs and reasonable attorney’s fees eligible for
reimbursement in any other taxable year; any reimbursement of costs or
reasonable attorney’s fees shall be made on or before the last day of your
taxable year following the taxable year in which the costs or attorney’s fees
were incurred; and the right to reimbursement shall not be subject to
liquidation or exchange for another benefit. The parties further agree that this
Agreement is governed by the laws of the State of Connecticut.

 

16.

Tax considerations. The parties agree that this Agreement is to be interpreted
and administered in accordance with the requirements of Section 409A of the
Internal Revenue Code (“Section 409A”). The Company is authorized to delay the
payment of some or all of the severance benefits until the first business day
following the six month anniversary of your

 

7



--------------------------------------------------------------------------------

Jerry W. Burris

June 14, 2011

Page 8

 

 

termination of employment, if such delay is required in order to comply with the
requirements of Section 409A (taking into account the severance exception and
the short-term deferral rule under Section 409A). The date of your termination
of employment will be determined in accordance with the separation from service
rules under Section 409A. If the time period for your consideration of the
release of claims and the time period to revoke any acceptance of the release
spans two of your taxable years, then any severance payments hereunder will be
paid on the later of (i) the end of the revocation period (assuming that there
has been no revocation), or (ii) the first business day of the second taxable
year.

 

17. References. All requests for information for any prospective future
employers relative to your employment at Barnes Group will be forwarded to Dawn
N. Edwards, Senior Vice President, Human Resources. Ms. Edwards will make a good
faith response to such requests with confirmation of your title, dates of
employment, salary and performance and agrees to adhere to the provisions of
Section 13 of this Agreement. In addition, you may use as references other
current or former executives, officers or directors of the Company who have
agreed to provide you a personal reference to your prospective employer, but you
agree that the Company is not responsible for any references provided in
accordance with this Section 17 that you requested.

As a reminder, regardless of your severance arrangement, you are expected to
abide by all obligations set forth in this Agreement, including, without
limitation, confidentiality. Further, after your termination, you continue to
have obligations to Barnes Group under various other sources, including the
Barnes Group Inc. Code of Business Ethics and Conduct, statutes, and common law.
Please be mindful of these restrictions and govern your activities accordingly.

The attached First Release and Second Release are legal releases, the terms of
which are incorporated by reference in this Agreement. Please review it
carefully and let me know if you have any questions.

Sincerely,

/s/ Claudia S. Toussaint

Claudia S. Toussaint

Senior Vice President, General Counsel and Secretary

Barnes Group Inc.

Agreed and accepted:

 

/s/ Jerry W. Burris

   

June 15, 2011

  Jerry W. Burris     Date  

 

8



--------------------------------------------------------------------------------

Exhibit A

FIRST RELEASE

In exchange for my continued employment through the Termination Date (as defined
in the attached transition services and separation letter agreement dated as of
June 14, 2011(the “Agreement”) and the salary and benefits provided to me
through such date as set forth in Section 1 of the Agreement, the terms of which
are incorporated by reference in this release (“First Release”), I (and anyone
acting on my behalf) agree to release every past and present right or claim of
any kind, whether legal, equitable or otherwise, against Barnes Group Inc. (the
“Company”), including, without limitation, any and all related entities,
corporations, partnerships, subsidiaries, joint ventures and divisions of the
Company. I give up such rights and claims against the Company, its employee
benefit plans and anyone else related to the Company (such as, without
limitation, the Company’s present and former employees, officers, directors,
stockholders, representatives, agents and insurers).

I agree that I executed this First Release on my own behalf and also on behalf
of any heirs, agents, representatives, successors and assigns that I have now or
may have in the future. These rights and claims include, but are not limited to,
those that I may have under the Age Discrimination in Employment Act, which
prohibits age discrimination in employment; Title VII of the Civil Rights Act of
1964 and Executive Order 11246, which prohibit discrimination in employment
based on race, color, national origin, religion or sex; the Americans With
Disabilities Act of 1990, which prohibits discrimination in employment based on
a handicap or disability; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; any claims under the Worker Adjustment and
Retraining Notification Act of 1988 or any similar law, which requires, among
other things, that advance notice be given of certain work force reductions; and
all claims under the Employee Retirement Income Security Act of 1974, such as
claims relating to pension, profit sharing, or health plan benefits, except as
noted in the following paragraph; the Family and Medical Leave Act of 1993; all
claims under any state Fair Employment Practices Act as well as any other
federal, state or local laws or regulations; all claims for alleged physical or
personal injury or emotional distress; and any other claims which could arise
from employment or separation from employment, whether in express or implied
contract (whether written or oral), or claims for breach of any covenant of good
faith and fair dealing (express or implied), or in tort (including without
limitation, defamation, assault, battery, false imprisonment, interference with
contractual or advantageous business relationship, and invasion of privacy) or
for wrongful or retaliatory discharge, whether based on common law or otherwise.
The foregoing list is meant to be illustrative rather than inclusive. Nothing in
this First Release shall prohibit me from filing a claim with, cooperating with,
or participating in any investigation or proceeding conducted by, the federal
Equal Employment Opportunity Commission or a state Fair Employment Practices
Agency (although I acknowledge and agree that I shall not be able to recover any
monetary benefits in connection with such claim or proceeding).

I keep any right, however, that I may have to (1) receive severance benefits
under the Executive Separation Pay Plan; (2) elect health care coverage under
the federal continuation of health coverage law known as “COBRA,” or under any
applicable state law concerning

 

1



--------------------------------------------------------------------------------

continuation of health coverage, unless I am ineligible for such coverage under
such law; (3) payments or distributions pursuant to any equity awards granted to
me by the Company in accordance with the terms of the applicable plans and
equity award agreements; and (4) indemnification or advancement of expenses
under applicable law, the Certificate of Incorporation or by-laws of the
Company, any agreement between me and the Company, or the Company’s officers’
and directors’ liability insurance policies.

This First Release covers both claims that I know about and those I may not know
about. I expressly give up and waive all rights afforded by any statute which
limits the effect of a release with respect to claims that are presently
unknown. I understand the significance of my release of unknown claims and my
waiver of statutory protection against a release of unknown claims. This First
Release does not give up or waive any rights or claims, which arise after the
date that this First Release is signed by me.

I have been given a period of at least twenty-one (21) calendar days from the
date of my receipt of this First Release to review and consider this First
Release before signing it. I may take as much of this period of time to consider
this First Release as I wish prior to signing it. I understand that if I sign
this First Release, it is in exchange for receiving the additional payments and
the other benefits described in the Agreement. I acknowledge that I have
received twenty-one (21) calendar days to review this First Release from when it
was first given to me. I acknowledge and agree that any changes made to this
First Release before I sign it will not entitle me to an additional twenty-one
(21) calendar days to review the new version of this First Release. I also
understand that under no circumstances will Enhanced Severance be paid unless I
sign this First Release and deliver it to the Company within twenty-one
(21) calendar days after the Termination Date and do not revoke the First
Release.

I am hereby advised by the Company to consult with an attorney before signing
this First Release. I understand that whether or not to do so is my decision.

I have not relied on any representations, promises, or agreements of any kind
made to me in connection with my decision to sign this First Release except for
those set forth in the documents attached to or referred to by this First
Release. I may revoke or cancel this First Release within seven (7) calendar
days after I sign it. The last day on which this First Release can be revoked is
called the “Last Revocation Day.” Revocation can only be made by delivering a
written notice of revocation to Dawn N. Edwards, Senior Vice President, Human
Resources at the Company’s Corporate Office, 123 Main Street, Bristol,
Connecticut 06010. For this revocation to be effective, a written notice of
revocation must be sent on or before the Last Revocation Day for delivery to the
foregoing address on the next business day. I acknowledge that this First
Release can be revoked only in its entirety and that once revoked, I will only
receive the minimum severance payment and benefits described in Section 2.A of
the Agreement and the other benefits that similarly situated employees who do
not sign a release receive, and my continued employment with the Company will
cease.

A finding that any term or provision of this First Release is invalid, unlawful
or unenforceable will not affect the remaining terms and provisions of this
First Release.

 

2



--------------------------------------------------------------------------------

This First Release, and the documents referenced in or attached to this First
Release, set forth the entire agreement between me and the Company and supersede
and render null and void any and all prior or contemporaneous oral or written
understandings, statements, representations or promises pertaining to the
matters set forth herein except for those set forth in the documents attached to
or referred to by this First Release and except for any and all previously
agreed to noncompetition or confidentiality obligations to the Company to which
I specifically agree to remain bound after signing this First Release, including
without limitation my obligations under the Barnes Group Inc. Code of Business
Ethics and Conduct.

If I violate any part of the Agreement, I will be responsible for all costs
incurred by the Company that flow from that violation, including the Company’s
legal fees and other costs associated with any legal action that arises from
that violation. If I violate any part of the Agreement, I will also be required
to return all payments and reimburse the Company for all benefits provided to me
in exchange for signing this First Release, except for the sum of $500, which I
agree constitutes ongoing valid consideration for this waiver and release.

Agreed and accepted:

 

 

   

 

  Jerry W. Burris     Date  

 

3



--------------------------------------------------------------------------------

Exhibit B

SECOND RELEASE

In exchange for additional severance benefits to which I would not otherwise be
entitled, set forth in Section 2.B of the attached transition services and
separation agreement dated as of June 14, 2011 (the “Agreement”), the terms of
which are incorporated by reference in this second release (this “Second
Release”), I (and anyone acting on my behalf) agree to release every past and
present right or claim of any kind, whether legal, equitable or otherwise,
against Barnes Group Inc. (the “Company”), including, without limitation, any
and all related entities, corporations, partnerships, subsidiaries, joint
ventures and divisions of the Company. I give up such rights and claims against
the Company, its employee benefit plans and anyone else related to the Company
(such as, without limitation, the Company’s present and former employees,
officers, directors, stockholders, representatives, agents and insurers).

I agree that I executed this Second Release on my own behalf and also on behalf
of any heirs, agents, representatives, successors and assigns that I have now or
may have in the future. These rights and claims include, but are not limited to,
those that I may have under the Age Discrimination in Employment Act, which
prohibits age discrimination in employment; Title VII of the Civil Rights Act of
1964 and Executive Order 11246, which prohibit discrimination in employment
based on race, color, national origin, religion or sex; the Americans With
Disabilities Act of 1990, which prohibits discrimination in employment based on
a handicap or disability; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; any claims under the Worker Adjustment and
Retraining Notification Act of 1988 or any similar law, which requires, among
other things, that advance notice be given of certain work force reductions; and
all claims under the Employee Retirement Income Security Act of 1974, such as
claims relating to pension, profit sharing, or health plan benefits, except as
noted in the following paragraph; the Family and Medical Leave Act of 1993; all
claims under any state Fair Employment Practices Act as well as any other
federal, state or local laws or regulations; all claims for alleged physical or
personal injury or emotional distress; and any other claims which could arise
from employment or separation from employment, whether in express or implied
contract (whether written or oral), or claims for breach of any covenant of good
faith and fair dealing (express or implied), or in tort (including without
limitation, defamation, assault, battery, false imprisonment, interference with
contractual or advantageous business relationship, and invasion of privacy) or
for wrongful or retaliatory discharge, whether based on common law or otherwise.
The foregoing list is meant to be illustrative rather than inclusive. Nothing in
this Second Release shall prohibit me from filing a claim with, cooperating
with, or participating in any investigation or proceeding conducted by, the
federal Equal Employment Opportunity Commission or a state Fair Employment
Practices Agency (although I acknowledge and agree that I shall not be able to
recover any monetary benefits in connection with such claim or proceeding).

I keep any right, however, that I may have to (1) receive severance benefits
under the Executive Separation Pay Plan; (2) elect health care coverage under
the federal continuation of health coverage law known as “COBRA,” or under any
applicable state law concerning continuation of health coverage, unless I am
ineligible for such coverage under such law; (3)

 

1



--------------------------------------------------------------------------------

exercise exercisable stock options in accordance with the applicable stock
option agreements; (4) receive payouts in accordance with the applicable
Performance Share Unit agreement, and (5) indemnification or advancement of
expenses under applicable law, the Certificate of Incorporation or by-laws of
the Company, any agreement between me and the Company, or the Company’s
officers’ and directors’ liability insurance policies.

This Second Release covers both claims that I know about and those I may not
know about. I expressly give up and waive all rights afforded by any statute
which limits the effect of a release with respect to claims that are presently
unknown. I understand the significance of my release of unknown claims and my
waiver of statutory protection against a release of unknown claims. This Second
Release does not give up or waive any rights or claims, which arise after the
date that this Second Release is signed by me.

I have been given a period of at least twenty-one (21) calendar days from the
date of my receipt of this Second Release to review and consider this Second
Release before signing it. I may take as much of this period of time to consider
this Second Release as I wish prior to signing it. I understand that if I sign
this Second Release, it is in exchange for receiving the additional payments and
the other benefits described in the Agreement. I acknowledge that I have
received twenty-one (21) calendar days to review this Second Release from when
it was first given to me. I acknowledge and agree that any changes made to this
Second Release before I sign it will not entitle me to an additional twenty-one
(21) calendar days to review the new version of this Second Release. I also
understand that under no circumstances will Enhanced Severance be paid unless I
sign this Second Release and deliver it to the Company within twenty-one
(21) calendar days after the Termination Date and do not revoke the Second
Release.

I am hereby advised by the Company to consult with an attorney before signing
this Second Release. I understand that whether or not to do so is my decision.

I have not relied on any representations, promises, or agreements of any kind
made to me in connection with my decision to sign this Second Release except for
those set forth in the documents attached to or referred to by this Second
Release. I may revoke or cancel this Second Release within seven (7) calendar
days after I sign it. The last day on which this Second Release can be revoked
is called the “Last Revocation Day.” Revocation can only be made by delivering a
written notice of revocation to Dawn N. Edwards, Senior Vice President, Human
Resources at the Company’s Corporate Office, 123 Main Street, Bristol,
Connecticut 06010. For this revocation to be effective, a written notice of
revocation must be sent on or before the Last Revocation Day for delivery to the
foregoing address on the next business day. I acknowledge that this Second
Release can be revoked only in its entirety and that once revoked, I will only
receive the minimum severance payment and benefits described in Section 2.A of
the Agreement and the other benefits that similarly situated employees who do
not sign a Second Release receive.

If I do not revoke this Second Release, it shall go into effect on the day after
the Last Revocation Day and I will receive the additional severance payments
described in Section 2.B. of the Agreement and the other benefits described
therein.

 

2



--------------------------------------------------------------------------------

A finding that any term or provision of this Second Release is invalid, unlawful
or unenforceable will not affect the remaining terms and provisions of this
Second Release.

This Second Release, and the documents referenced in or attached to this Second
Release, set forth the entire agreement between me and the Company and supersede
and render null and void any and all prior or contemporaneous oral or written
understandings, statements, representations or promises pertaining to the
matters set forth herein except for those set forth in the documents attached to
or referred to by this Second Release and except for any and all previously
agreed to noncompetition or confidentiality obligations to the Company to which
I specifically agree to remain bound after signing this Second Release,
including without limitation my obligations under the Barnes Group Inc. Code of
Business Ethics and Conduct.

If I violate any part of the Agreement, I will be responsible for all costs
incurred by the Company that flow from that violation, including the Company’s
legal fees and other costs associated with any legal action that arises from
that violation. If I violate any part of the Agreement, I will also be required
to return all payments and reimburse the Company for all benefits provided to me
in exchange for signing this Second Release, except for the sum of $500, which I
agree constitutes ongoing valid consideration for this waiver and release.

Agreed and accepted:

 

 

   

 

  Jerry W. Burris     Date  

 

3



--------------------------------------------------------------------------------

Exhibit C

Jerry Burris began working for Barnes Group Inc. on July 1, 2006 as Vice
President, Barnes Group and President of Associated Spring, a business unit of
Barnes Group. In October 2008, following a corporate and organizational
restructuring, Mr. Burris was appointed President, Precision Components, one of
Barnes Group’s two reporting segments.

During Mr. Burris’ leadership of the Precision Components segment, the segment
delivered 2010 financial results significantly above the operating plan targets:
revenue for the segment was $65.3 million above the target of $596 million and
performance profit after taxes was $10.3 million above the target of -$21.2
million.

As a result of an organizational restructuring to enable the company’s Aerospace
OEM and Aftermarket businesses to implement a customer-focused go-to-market
strategy, the position of President, Precision Components was eliminated
effective May 20, 2011. Mr. Burris has been requested to provide transition
services to the Company’s executive officers through August 20, 2011.

 

4